DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,692,245 A to Reuben (hereinafter “Reuben”) in view of US Patent Application Publication 2013/0312155 A1 to Tone et al (hereinafter “Tone”) and in further view of US Patent Application Publication 2016/0039174 A1 to Wu (hereinafter “Wu”). 

For claim 1, Reuben discloses a feather product comprising: 
a feather bag body that is constituted by a pair of textiles (a thermally insulated fabric sheet 10 constructed in accordance with the present invention. The patterned sheet 10 is formed by an inner fabric layer of material 12 and an outer fabric layer of material 13, col. 3, lines 13-28), and includes a plurality of bag portions (see fig. 3) 

    PNG
    media_image1.png
    243
    495
    media_image1.png
    Greyscale

defined by binding the pair of textiles and a plurality of binding portions defined by binding the pair of textiles with a binding yarn (As shown in FIG. 3, the quilt stitched pattern 16, formed of stitch lines 17, is very closely spaced and defines quilt patterns having surface areas 20, col 3, lines59-61), each of the plurality of bag portions accommodating feathers (down filled fabric, see abstract), the plurality of binding portions being located along an outer edge of each of the bag portions (see annotated fig. 3 above).
Reuben does not specifically disclose: each of the pair of textiles being constituted by a multifilament. 
However, attention is directed to Tone, teaching an analogous woven fabric used for down wear or feathered applications (abstract and paras 0001-0004 of Tone). Specifically, Tone teaches a plain-woven fabric (para0041-0042 of Tone) comprising polyester multifilament yarns (para 0038-0040) having single yarn fineness of 0.5 to 3.0dtex (para 0016 of Tone). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Reuben would be modified wherein each of the pair of textiles 12 and 13 is being constituted by a multifilament single yarns comprising plain woven polyester and having single yarn fineness of 0.5 to 3.0dtex, as taught by Tone, for purposes of providing strength necessary for side clothes, low air permeability, and appropriate tear strength (see paras 0015-0017 and 0034 of Tone).
The modified Reuben does not specifically disclose: a first film that covers a front side of the feather bag body and is formed of polyurethane; and a second film that covers a back side of the feather bag body and is formed of polyurethane.
However, attention is directed to Wu teaching an analogous feather/down product comprising a layer of feather and/or down sandwiched between fabric layers in order to provide an excellent effect of warm keeping (para 0003 of Wu). Specifically, Wu teaches the woven textile further comprises elastic film layers 2 comprising a plurality of tiny or micro pores (para 0020 of Wu) positioned between the an outer layer and the stuffing layer, and between the inner layer and stuffing layer (fig. 1 of Wu), wherein the elastic film layer is made of thermoplastic polyurethane (para 0020 of Wu) and wherein the film layer is combined with the outer and inner elastic layers 3 through a coating means or an adhering means (para 0020 of Wu).

    PNG
    media_image2.png
    406
    538
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Reuben would be further modified to comprise a first film that covers a front side of the feather bag body and is formed of polyurethane; and a second film that covers a back side of the feather bag body and is formed of polyurethane, comprising the micro pores and combined with the outer and inner elastic layers 3 through a coating means or an adhering means, as taught by Wu, for purposes of allowing air permeability and for not allowing the stuffing layer 1 to extend or penetrate there through (see para 0020 of Wu). 
The modified Reuben continues to disclose wherein a length of the binding portion between adjacent two bag portions is equal to or more than 2 cm (As shown in FIG. 3, the quilt stitched pattern 16 is very closely spaced and defines quilt patterns having surface areas 20 which are about up to 1.5 square inch, col. 3, lines 59-62 of Reuben)

For claim 2, the modified Reuben does teach the feather product according to claim 1, wherein 
the first film and the second film have pores (see discussion for claim 1 above).
The modified Reuben does not specifically disclose the feather product has a top interlock fabric disposed on a front side of the first film, and a backing interlock fabric disposed on a back side of the second film.
However, attention is again directed to Tone teaching the fabric is a woven fabric comprises a plain weave pattern and can comprise ripstop taffeta, particularly, double ripstop (paras 0041-0042 and figs. 2-3 of Tone). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the outer and inner layer fabric of Reuben would be modified to comprise a top interlock fabric disposed on a front side of the first film, and a backing interlock fabric disposed on a back side of the second film, as a plain weave, as taught by Tone, for purposes of restraining air-permeability and to raise the tear strength of the woven fabric (para 0043 of Tone). 

	For claim 3, the modified Reuben does teach the feather product according to claim 1, wherein 
the first film has pores (see discussion for claim 1 above).
The modified Reuben does not specifically disclose the feather product has a top interlock fabric disposed on a front side of the first film.  
However, attention is again directed to Tone teaching the fabric is a woven fabric comprises a plain weave pattern and can comprise ripstop taffeta, particularly, double ripstop (paras 0041-0042 and figs. 2-3 of Tone). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the outer and inner layer fabric of Reuben would be modified to comprise a top interlock fabric disposed on a front side of the first film, as a plain weave, as taught by Tone, for purposes of restraining air-permeability and to raise the tear strength of the woven fabric (para 0043 of Tone). 

For claim 4, the modified Reuben does not specifically disclose the feather product according to claim 1, wherein the textile is a plain knitted fabric.
However, attention is again directed to Tone teaching the fabric is a woven fabric comprises a plain weave pattern and can comprise ripstop taffeta, particularly, double ripstop (paras 0041-0042 and figs. 2-3 of Tone). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the outer and inner layer fabric of Reuben would be modified wherein the textile is a plain knitted fabric, as taught by Tone, for purposes of restraining air-permeability and to raise the tear strength of the woven fabric (para 0043 of Tone). 

For claim 5, the modified Reuben does teach the feather product according to claim 2, wherein the textile is a plain knitted fabric (see discussion for claim 2 above)

For claim 6, the modified Reuben the feather product according to claim 3, wherein the textile is a plain knitted fabric (see discussion for claim 3 above).  

For claim 7, the modified Reuben does teach the feather product according to claim 1, wherein the first film and the second film are bonded to the feather bag body with a plurality of adhesive spot portions (see discussion for claim 1 above, particularly, the teachings of Wu).   

For claim 8, the modified Reuben does teach the feather product according to claim 1, wherein the bag portions are spaced apart between 2 and 15 cm (see discussion for claim 1 above) (As shown in FIG. 3, the quilt stitched pattern 16 is very closely spaced and defines quilt patterns having surface areas 20 which are about up to 1.5 square inch, col. 3, lines 59-62)

	For claim 9, the modified Reuben does teach the feather product according to claim 1, wherein 
a single yarn constituting the multifilament is a draw textured yarn made of polyester (See discussion for claim 1 above).
The modified Reuben does not specifically disclose a single yarn fineness of the draw textured yarn is 0.382 to 1.729 dTex.
However, as discussed in claim 1 above, a single yarn fineness of the drawn textured yarn preferably comprises a fineness between 0.5 to 3.0dtex. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein a single yarn fineness of the draw textured yarn is 0.382 to 1.729 dTex, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262.  The examiner can normally be reached on Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732